Appeal from an award. Claimant was employed to repair and operate a steam shovel. On the day before his injury repairs became necessary and were not completed at the time he ceased working. The next morning, while returning from his home he brought with him tools, some of which he obtained from the county garage and some from his own premises. These were necessary to continue the repairs. En route to the place where the shovel was located he was injured. He made his own decisions as to repairs and the necessity for tools and implements. The journey from his home, with the tools in his car, was made in the interests of his employer. (Matter of Schwimmer v. Kammerman & Kaminisky, 262 N. Y. 104.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.